DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 03/04/2021.
Claims 1, 19-22 and 24-38 are presented for examination. 
The rejections are respectfully maintained and reproduced infra for applicant's convenience.
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on page “t is respectfully submitted that Reisman and Hull, alone or in combination, do not disclose a second data device detecting, via a local area network, that a first data device is accessible via the local area network, and automatically initiating synchronization of content consumption in response to detecting that the first data device is accessible via the local area network, as recited in amended claim 1” and “However, according to Hull, the sharing of a media object is not automatically initiated in response to detecting that the first data device is accessible via the local area network, as recited in amended claim 1”. On the contrary, Examiner respectfully disagree with applicant’s argument that Hull does not teaches the limitations as described above. In response to automatic and manual (trigger) method of claim, the automatic initiated in response vs manual trigger operation is not sufficient to distinguish over the prior art (as described MPEP Chapter 2144.04 [R-6] section III, “Automatic a manual Activity” the court held that broadly providing an automatic or 
Applicant argues, stated in the remark on page “Neither Hull [0086] nor Hull [0088] describes a step of a second data device detecting, via a local area network, that a first data device is accessible via the local area network. Further, as discussed above, Hull further fails to disclose or suggest that synchronization is automatically initiated in response to such detection”. On the contrary, Hull teaches  mobile device 31B receive (corresponding to detecting) the message 202 indication by the position factor via local area network or short range network (message 202 sent via the wireless LAN 36 using the known addresses of mobile devices of members of the same party and the addresses having been previously stored in the visit data memory 43 of device 31A see Hull: ¶[0086]), and ¶[0088] discloses mobile device 31B in response to receive message 202 (within members of addresses of same party) with PRO advance value to start the presentation of steam 206 using the position indicator as described in ¶[0096]. In addition, examiner further search and want to point out a reference that is closest to the invention Srikantan et al. (US 2002/0010917 A1) discloses media streaming server receives live or pre-recorded media for steaming to clients using resynchronizing time index (pause and resume media). Based on the reasons above, examiner believe applicant's arguments have been fully considered but they are not persuasive.
Examiner Note
The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 19-22 and 24-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reisman (US 2003/0229900 A1) in view of Hull et al. (US 2005/0289236 A1).
Regarding claim 1, Reisman teaches a system, comprising: 
a first data device; and a second data device; where the first data device and the second device are each configured to send and receive content (TV (ITV 130), PC 140, PDA/Phone 150 with system A or system B with interactive contents 324 and 334 see Reisman: Fig. 1; ¶[0098]; ¶[0126]; Fig.3); 

wherein the first data device (system A 510 see Reisman: Fig.5)  is configured to record a consumption state information indicating a consumption state corresponding to content consumption at the first data device (The state exporter/importer/tracker 540 on system A 510 include the state record of a session see Fig. 5 elements 540-550); 
wherein the second data device (system B 560 see Reisman: Fig.5) is configured to: 
direct communication with the first data device over the local area network and using the consumption state information recorded by the first data device (state/exporter/importer/tracker 590 on system B then use the data to activate the equivalent session in progress A1’s using the state record information on 550 that record by System A connect with each other via LAN (system connect via Local Area network (LAN) see Reisman: Fig.1 element 128; ¶0098]) see Reisman: Fig.5 element 590; ¶[0133]).  
Reisman does not explicitly teaches detect, via the local area network, that the first data device is accessible via the local area network; and automatically initiate, in response to detecting that the first data device is accessible via the local area network initiate synchronization of content consumption at the second data device with the content consumption at the first data device via direct communication with the first data 
However, Hull teaches the detect, via the local area network, that the first data device is accessible via the local area network (mobile device 31B receiving message 202 across short range-communication (Bluetooth radio system see ¶[0086]) in the wireless LAN coverage (see Fig.1) see ¶[0088]; Fig.5 element 31B and message 202), and automatically initiate, in response to detecting that the first data device is accessible via the local area network, synchronization of content consumption at the second data device with the content consumption at the first data device via direct communication with the first data device over the local area network and using the consumption state information recorded by the first data device (mobile device 31B receiving the message 202 indication the position indicator and predicted start position is the current presentation position indicated by the position factor via local area network or short range network  “in response to detecting that the first data device is accessible via the local area network initiate synchronization of content consumption at the second data device with the content consumption at the first data device via direct communication with the first data device over the local area network and using the consumption state information recorded by the first data device” see Hull: Fig.5 elements 31A-31B; message 202; ¶[0086-0088]) in order to provide a way of establishing coordinated presentation of a streamed media object on multiple device without the use of multicasting protocol (see Hull: ¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Reisman to include (or to 

Regarding claim 19, the modified Reisman taught the system according to claim 1 as described hereinabove. Reisman further teaches wherein the content consumption at the first data device corresponds to playback of multimedia content at the first data device (system A transfer state of record for A1 at block 615 see Reisman: 
Regarding claim 20, the modified Reisman taught the system according to claim 1 as described hereinabove. The modified Reisman further teaches wherein the first data device and the second data device are further configured to form an affiliation relationship based on a security policy (system A and system B transfer state record based on user profile; relationship of session with each other and maintain relationship of link see Reisman: ¶[0050]; ¶[0189]; ¶[0368]; ¶[0365]); wherein the security policy provides for temporary affiliation between the first data device and the second data device based on   identification information corresponding to an owner of the first data device and/or the second data device (mobile device 31 share the experience provide this media object with another user 30B using short range communication based on URI uniform resource indicator see Hull:  ¶[0086]; Fig.5) in order to provide a way of establishing coordinated presentation of a streamed media object on multiple device without the use of multicasting protocol (see Hull: ¶[0003]).
Regarding claim 21, the modified Reisman taught the system according to claim 1 as described hereinabove. Reisman further teaches wherein the first data device is further configured to send, to the second data device, multimedia content corresponding to the content consumption at the first data device (system A export to system B a state record of session for A1, where state record  include detail of user interaction and resource  see Reisman: Fig.6 step 620; ¶0135]; ¶[0054]).  
Regarding claim 22, the modified Reisman taught the system according to claim 21 as described hereinabove. Reisman further teaches wherein the multimedia content sent to the second data device comprises at least one of audio, visual, textual, tactile or 
Page 4 of 12 Regarding claim 24, the modified Reisman taught the system according to claim 1 as described hereinabove. Hull further teaches wherein the first data device is further configured to store a plurality of profiles, wherein the plurality of profile comprises content preference of user (mobile device 31 include memory 44 include user profile data which includes the subject indicating the subjects of interest to the user, the intended visit duration, and the media types that can be handled by the device and user location and visit data see Hull: ¶[0047-0048]) in order to provide a way of establishing coordinated presentation of a streamed media object on multiple device without the use of multicasting protocol (see Hull: ¶[0003]).
Regarding claim 25, the modified Reisman taught the system according to claim 24 as described hereinabove. Hull further teaches wherein the first data device is further configured to update the plurality profile (mobile device 31 include memory 44 include user profile data which includes the subject indicating the subjects of interest to the user, the intended visit duration, and the media types that can be handled by the device and user location and visited data list see Hull: ¶[0047-0050]) in order to provide a way of establishing coordinated presentation of a streamed media object on multiple device without the use of multicasting protocol (see Hull: ¶[0003]).
Regarding claim 26, the modified Reisman taught the system according to claim 1 as described hereinabove. Reisman further teaches wherein the first data device is further configured to synchronize state information of the first data device with state information of the second data device at regular time intervals, wherein the state 
Regarding claim 27, the modified Reisman taught the system according to claim 1 as described hereinabove. Reisman further teaches wherein the first data device is further configured to synchronize content consumption at the first data device with the content consumption at the second data device using consumption state information recorded by the second data device (state/exporter/importer/tracker 590 synchronize session and interaction events between System A and system B see Reisman: Fig.6 steps 625 and 665; ¶[0135-0136]).  
Regarding claim 28, the modified Reisman taught the system according to claim 27 as described hereinabove. Reisman further teaches wherein the second data device is further configured to synchronize state information of the second data device with state information of the first data device at regular time intervals, wherein the state information of the second data device comprises the consumption state information of the second data device (tracking synchronization session with current A1 session and echo interaction events and having time-interval attributes see Reisman: ¶[0136]; Fig.6 step 625 and 665; ¶[0189]).  
Regarding claim 29, the modified Reisman taught the system according to claim 1 as described hereinabove. Reisman further teaches wherein the first data device is configured to update state information of the first data device based on a trigger condition being met, wherein the state information of the first data device comprises the 
Regarding claim 30, the modified Reisman taught the system according to claim 1 as described hereinabove. Hull further teaches wherein detecting that the first data device is accessible via the local area network is based on the first data device announcing, using at least one of address information or locality information that the first data device is accessible via the local area network (mobile device 31B receiving the message 202 indication the position indicator and predicted start position is the current presentation position indicated by the position factor via local area network or short range network  “in response to detecting that the first data device is accessible via the local area network initiate synchronization of content consumption at the second data device with the content consumption at the first data device via direct communication with the first data device over the local area network and using the consumption state information recorded by the first data device” see Hull: Fig.5 elements 31A-31B; message 202; ¶[0086-0088]) in order to provide a way of establishing coordinated presentation of a streamed media object on multiple device without the use of multicasting protocol (see Hull: ¶[0003]).
Page 5 of 12 Regarding claim 31, the modified Reisman taught the system according to claim 1 as described hereinabove. Hull further teaches wherein detecting the that the first data device is accessible via the local rea network based on the second data device polling for other data devices (mobile device 31B receiving the message 202 indication the position indicator and predicted start position is the current presentation position indicated by the position factor via local area network or short range network  “in 
Regarding claim 32, the modified Reisman taught the system according to claim 1 as described hereinabove. Reisman further teaches wherein serving as a recipient device corresponds to acquiring information from another device during synchronization, and serving as a source device corresponds to providing information to another device during synchronization (synchronization and tracking between system A and system B see Reisman: Fig.6 Step 625 and 665; ¶[0135-0136]).  
Regarding claim 33, Reisman teaches a second data device (system B 560 see Reisman: Fig.5), comprising: 
a non-transitory memory having processor-executable instructions stored thereon; and a processor (controls 530 see Fig.5 and Home network/LAN 128 see Reisman: Fig.1), configured to execute the processor-executable instructions to facilitate: 
detecting, via a local area network that a first data device, where in first data device and the second data device are each configured to send and receive content  (state/exporter/importer/tracker 590 on system B trigger/requests of the transfer state 
 in response to detecting that the first data device, initiating synchronization of content consumption at the second data device with content consumption at the first data device via direct communication with the first data device over the local area network and using consumption state information recorded by the first data device (state/exporter/importer/tracker 590 on system B then use the data to activate the equivalent session in progress A1’s using the state record information on 550 that record by System A connect with each other via LAN (system connect via Local Area network (LAN) see Reisman: Fig.1 element 128; ¶0098]) see Reisman: Fig.5 element 590; ¶[0133]), wherein the consumption state information indicates a consumption state corresponding to content consumption at the first data device (state exporter/importer/tracker 540 include the state record information of session A1 see Reisman: Fig.5; ¶[0133]).
Reisman does not explicitly teaches detect, via the local area network, that the first data device is accessible via the local area network; and automatically initiate, in response to detecting that the first data device is accessible via the local area network synchronization of content consumption at the second data device with the content consumption at the first data device via direct communication with the first data device 
However, Hull teaches the detect, via the local area network, that the first data device is accessible via the local area network (mobile device 31B receiving message 202 across short range-communication (Bluetooth radio system see ¶[0086]) in the wireless LAN coverage (see Fig.1) see ¶[0088]; Fig.5 element 31B and message 202), and in response to detecting that the first data device is accessible via the local area network initiate synchronization of content consumption at the second data device with the content consumption at the first data device via direct communication with the first data device over the local area network and using the consumption state information recorded by the first data device (mobile device 31B receiving the message 202 indication the position indicator and predicted start position is the current presentation position indicated by the position factor via local area network or short range network  “in response to detecting that the first data device is accessible via the local area network initiate synchronization of content consumption at the second data device with the content consumption at the first data device via direct communication with the first data device over the local area network and using the consumption state information recorded by the first data device” see Hull: Fig.5 elements 31A-31B; message 202; ¶[0086-0088]) in order to provide a way of establishing coordinated presentation of a streamed media object on multiple device without the use of multicasting protocol (see Hull: ¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Reisman to include (or to 
Regarding claim 34, claim 34 is rejected for the same reason as claim 19 as set forth hereinabove.
Regarding claim 35, claim 35 is rejected for the same reason as claim 20 as set forth hereinabove.
Regarding claim 36, claim 36 is rejected for the same reason as claim 33 as set forth hereinabove. Claim 36 recites a non-transitory computer-readable memory having processor-executable instructions facilitate the second data device as described in claim 33 (System B see Reisman: Fig. 5). 
Regarding claim 37, claim 37 is rejected for the same reason as claim 19 as set forth hereinabove. 
Regarding claim 38, the modified Reisman taught the system according to claim 1 as described hereinabove. Reisman further teaches wherein the local area network comprises a wireless local area network or a Bluetooth connection (communication with PC via 802.11 or Bluetooth see Reisman: ¶[0279]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GUANG W. LI
Primary Examiner
Art Unit 2478


June 1, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478